DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2022 and 08/24/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-12 recite “A method … as recited in claim 1” or a variant thereof that ultimately depends on claim 1. It appears claims 2-12 are actually dependents of claim 1 in some form and not independents further including the limitations of claim 1. Therefore, claims 2-12 should recite “[[A]]The method of”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over HARRIS (2013/0162678 A1) in view of FORLINES (2009/0002397 A1).

RE claim 1, Harris teaches the claimed method of displaying a composite image on an image display, comprising:
(a)
receiving or generating a first portion of image content of the composite image; 

Fig. 5, background image (524) ]0054].
(b)
receiving at least one second portion of image content of said composite image, wherein each said at least one second portion of image content is displayed within a corresponding at least one picture region within said composite image; 

Fig. 5, foreground image (523) [0051].
(c)
displaying said composite image on the image display; 

composite image (525 is the result of combining the foreground image (523) over the background image (524) [0055].
(d)
providing for modifying at least one image property of at least said first portion of image content of said composite image as displayed on said image display,

Harris teaches the background image (524) color components can be pre-weighted with the mask or alpha [0054].

(d.1)
wherein said at least one image property is selected from the group consisting of a resolution, a level of magnification, a measure of pan, a size, and a scale; and


Harris fails to disclose modifying the first portion of the image content. Please see rationale at the bottom.
(e)
providing for modifying at least one image property of at least one said at least one second portion of image content, 

The user can generate input using a user interface device, and the generated input defining a modification to the target image can be received (320) in a conventional manner [0030].

(e.1)
wherein said at least one image property is selected from group consisting of resolution, a level of magnification, a measure of pan, a size, and a scale; 


Harris teaches a modification to a target image can be done using a variety of methods, e.g., scaling, rotation, and translation [0025].

(e.2)
the operation of modifying said at least one image property of said at least one said at least one second portion of image content comprises receiving either supplemental or replacement image data that provides for forming a modified version of said at least one said at least one second portion of image content having a corresponding modified said at least one image property that may be independent of a corresponding value of said at least one image property of said first portion of image content; and


Second processor determines a high resolution result of the modification applied to the target image. The calculated portions can be composited with the lower resolution proxy result [0033]. The system/method can implement a bounding rectangle for that operation and a foreground image that represents the changed pixels with a transparency mask to control blending at each pixel [0032]. Therefore, only the target area is modified (said independent).
(f)
the operation of modifying said at least one image property of said at least one said at least one second portion of image content is responsive to an action by a user that indicates at least an interest in or focus on said at least one second portion of image content.

Fig. 2, a user, using an user interface device, can define a modification to a target image using a variety of methods, such as scaling [0025]. The system/method can implement a bounding rectangle for that operation and a foreground image that represents the changed pixels with a transparency mask to control blending at each pixel [0032]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the bounding rectangle signifies the area of interest of the foreground image since it masks a specific area for modifications.

     Harris teaches the background image (524) color components can be pre-weighted with the mask or alpha [0054], however fails to disclose modifying the first portion of the image content. Forlines is made of record as teaching a method/system for displaying a composite image. An input image (101) is transformed (120) to a background image B (121) (said first portion) [Fig. 1, 0028]. The input image I (101) is also scaled (110) to generate a foreground image F (111) (said second portion) [0026]. The foreground image F (111) is combined (130) with the background image B (121) to form an output image IO (131) (said composite image). The output image can be displayed (140) on display surface D (150) for viewing by a user [0029]. Forlines discloses a variety of different image properties that can be applied to the background (said selected) [Fig. 5-7]. The background can be zoomed (said a level of magnification) [Fig. 6, 0061].
     It would have been obvious before the effective filing date of the claimed invention to permit applying a variety of different image properties to the background image as taught by Forlines within the method/system of Harris. This would provide a means to customize the view of the composite image according the viewer’s taste. Furthermore, Forlines teaches altering the background can set the mood of the scene [Forlines: 0052-0053].


RE claim 2, Harris in view of Forlines teaches wherein
(a)
at least one second portion of image content is initially displayed within said corresponding at least one picture region at a first resolution, and

Harris teaches the first processor calculates the lower resolution [0030-0032].
(b)
said at least one second portion of image content is subsequently displayed within said corresponding at least one picture region at a second resolution greater than said first resolution responsive to receiving said either supplemental or replacement image data associated with said at least one second portion of image content, and

Harris teaches the image processing application (120) makes use of at least two processors to calculate a lower resolution version of a target image and a higher resolution version of the target image [0022]. The foreground image (523) can be stored in various resolutions [0051]. Second processor determines a high resolution result of the modification applied to the target image (said second resolution greater than said first resolution). The calculated portions can be composited with the lower resolution proxy result [0033]. When the higher resolution result is available, a compositing operation can be used to merge the low resolution painting result with the high resolution data (said replacement image data associated with said at least one second portion of image content) [0035].
(c)
said either supplemental or replacement image data in combination with previous image data of said at least one said portion of image content provides for generating said at least one second portion of image content at said second resolution

When the higher resolution result is available, a compositing operation can be used to merge the low resolution painting result with the high resolution data (said supplemental or replacement image data in combination with previous image data) [0035].


RE claim 3, Harris teaches wherein said either supplemental or replacement image data provides for an entirety of said at least one said at least one second portion of image content to be displayed at said second resolution.
Harris teaches the image processing application (120) makes use of at least two processors to calculate a lower resolution version of a target image and a higher resolution version of the target image [0022]. The foreground image (523) can be stored in various resolutions [0051]. Second processor determines a high resolution result of the modification applied to the target image (said second resolution). The calculated portions can be composited with the lower resolution proxy result [0033]. When the higher resolution result is available, a compositing operation can be used to merge the low resolution painting result with the high resolution data (said provides for an entirety of said at least one said at least one second portion of image content to be displayed at said second resolution) [0035].

RE claim 4, Harris teaches wherein said either supplemental or replacement image data provides for an entirety of said at least one said at least one second portion of image content within said corresponding at least one picture region to be displayed at said second resolution.
Harris teaches a bounding rectangle for that operation and a foreground image (said picture region) that represents the changed pixels with a transparency mask to control blending at each pixel [0032]. Harris teaches the image processing application (120) makes use of at least two processors to calculate a lower resolution version of a target image and a higher resolution version of the target image [0022]. The foreground image (523) can be stored in various resolutions [0051]. Second processor determines a high resolution result of the modification applied to the target image (said second resolution). The calculated portions can be composited with the lower resolution proxy result [0033]. When the higher resolution result is available, a compositing operation can be used to merge the low resolution painting result with the high resolution data (said provides for an entirety of said at least one said at least one second portion of image content to be displayed at said second resolution) [0035].

Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over HARRIS (2013/0162678 A1) in view of FORLINES (2009/0002397 A1) as applied to claim 1, in further view of STRABBING et al. (2015/0346969 A1).

RE claim 5, Harris teaches wherein the limitations of claim 5 with the exception of magnification. However Strabbing teaches interactive media that enables a background and foreground and further modifying each layer individually. 
(a)
said at least one said at least one second portion of image content is initially displayed within said corresponding at least one picture region at a first level of magnification, and 

Harris teaches the user can generate input using a user interface device, and the generated input defining a modification to the target image [0030]. Using a first processor, a lower resolution proxy result is determined by applying the modification to the target image [0031]. However, Harris is silent to modifying the target image’s magnification. 
     Strabbing teaches uploading a foreground (306) and background (304) [0073] image [0074]. These images can further have the functionality to zoom in or zoom out independently [0074]. Zoom hotspot interface element (1610) enables a developer to insert a zoom hotspot over a portion of the foreground image [0107]. A zoom hotspot is an interface element, which, when activated, causes a portion of a foreground image to be zoomed in or out [0107]. Therefore, the initial magnification is claimed first level of magnification.
     It would have been obvious before the effective filing date of the claimed invention to implement the magnification modification as taught by Strabbing within the method/system of Harris in view of Forlines because it provides a means to customize the view to the viewer’s liking. 
(b)
said at least one said at least one second portion of image content is subsequently displayed within said corresponding at least one picture region at a second level of magnification greater than said first level of magnification responsive to receiving said either supplemental or replacement image data associated with said at least one said at least one second portion of image content, and 

In further view of Strabbing, Strabbing teaches the uploaded foreground and background images [0073-0074] can further have the functionality to zoom in or zoom out independently [0074]. Zoom hotspot interface element (1610) enables a developer to insert a zoom hotspot over a portion of the foreground image [0107]. A zoom hotspot is an interface element, which, when activated, causes a portion of a foreground image to be zoomed in (said second level of magnification greater than said first level of magnification) or out [0107]. 
     The same motivation to combine as taught in the rationale of claim 5(a) is incorporated herein.
(c)
said either supplemental or replacement image data in combination with previous image data of said at least one said at least one second portion of image content provides for generating said at least one said at least one second portion of image content at said second level of magnification.

In further view of Strabbing, a zoom hotspot is an interface element, which, when activated, causes a portion of a foreground image to be zoomed in or out [0107]. Thus, a zoomed foreground image would be displayed with the remainder of the image (i.e., background and/or overlays) (said supplemental or replacement image data in combination with previous image data … second portion of image content at said second level magnification). 
     The same motivation to combine as taught in the rationale of claim 5(a) is incorporated herein.


RE claim 6, in further view of Strabbing, Strabbing teaches either supplemental or replacement image data provides for at least a magnified portion of said at least one said at least one second portion of image content to be displayed at said second level of magnification within said corresponding at least one picture region.
Strabbing teaches the uploaded foreground and background images [0073-0074] can further have the functionality to zoom in or zoom out independently [0074]. Zoom hotspot interface element (1610) enables a developer to insert a zoom hotspot over a portion of the foreground image [0107]. A zoom hotspot is an interface element, which, when activated, causes a portion of a foreground image to be zoomed in (said second level of magnification) or out [0107]. This is displayed with the uploaded background.
The same motivation to combine as taught in the rationale of claim 5 is incorporated herein.

RE claim 7, in further view of Strabbing, Strabbing teaches wherein said either supplemental or replacement image data provides for magnification of an entirety of said corresponding at least one picture region from which said magnified portion is selected.
In further view of Strabbing, Zoom hotspot interface element (1610) enables a developer to insert a zoom hotspot over a portion of the foreground image [0107]. A zoom hotspot is an interface element, which, when activated, causes a portion (said entirety of said corresponding at least one picture region) of a foreground image to be zoomed in or out [0107]. This is displayed with the uploaded background.
The same motivation to combine as taught in the rationale of claim 5 is incorporated herein.

RE claim 8, in further view of Strabbing, Strabbing teaches wherein said magnified portion of said at least one said at least one second portion of image content to be displayed at said second level of magnification within said corresponding at least one picture region is selected by a user.
In further view of Strabbing, Zoom hotspot interface element (1610) enables a developer to insert a zoom hotspot over a portion of the foreground image [0107]. A zoom hotspot is an interface element, which, when activated, causes a portion (said entirety of said corresponding at least one picture region) of a foreground image to be zoomed in (said second magnification) or out [0107]. This is displayed with the uploaded background.
The same motivation to combine as taught in the rationale of claim 5 is incorporated herein.

RE claim 9, in further view of Strabbing, Strabbing teaches wherein said corresponding at least one picture region is selected by a user responsive to a user action selected from the group consisting of a screen-touch gesture, a selection with a mouse and a selection with a pointing device.
In further view of Strabbing, Zoom hotspot interface element (1610) enables a developer to insert a zoom hotspot over a portion of the foreground image [0107]. A zoom hotspot is an interface element, which, when activated (said selected by a user responsive to a user action), causes a portion (said entirety of said corresponding at least one picture region) of a foreground image to be zoomed in (said second magnification) or out [0107]. The system of Strabbing includes one or more user interfaces to enable user input, including a keyboard, thumb wheel, pointing device (said selection with a pointing device), roller ball, stick pointer, touch sensitive display (said screen-touch gesture), etc., [0204]. Strabbing also includes a mouse as an input device (said selection with a mouse) [0152-0153, 0186].
The same motivation to combine as taught in the rationale of claim 5 is incorporated herein.

RE claim 10, Harris in view of Forlines teaches the limitations of claim 10 with the exception of incorporating metadata. However Strabbing teaches interactive media that enables a background and foreground and further modifying each layer individually. Furthermore, Strabbing teaches wherein at least one set of data selected from the group consisting of said at least one said at least one second portion of image content and said either supplemental or replacement image data incorporates metadata indicative of which of said at least one image property is susceptible to further modification responsive to subsequent receipt of said either supplemental or replacement image data.
Strabbing teaches bundler (108) may be configured to assemble the features into the interactive media object. Bunder (108) may store the retrieved data, code, and/or formatting information into a specified location, encode the data, code, and/or formatting information into a file suitable for data transmission, and store this file into the same specified location. Bundler (108) may also add the additional files to the specified location that enable the interactive media object to be displayed in another application. The additional files may include a “main” file and a manifest file. The “main” file loads the code and formatting information, and the manifest file contains information hat enables the other application to process the assembled interactive media object The developer may then embed the package into any suitable application [0064]. 
Although Strabbing fails to use the term “metadata” as claimed, the act of embedding the information via the bundler (108) as Strabbing teaches is equivalent to that of well-known metadata. It would have been obvious before the effective filing date of the claimed invention to include the embedded information of Strabbing within the method/system of Harris in order to properly display the interactive media object as intended.

RE claim 11, in further view of Strabbing, Strabbing teaches bundler (108) as disclosed in the rationale of claim 10. Furthermore, Strabbing teaches formatting information (said naming convention) and information on storing the file in a specified location [0064]. The same motivation to combine as taught in the rationale of claim 10 is incorporated herein.

RE claim 12, Harris teaches displaying the foreground image in a higher resolution [0031-0035]. Forlines also teaches scaling the input image to generate a foreground image (F111) [0026-0027]. However, Harris in view of Forlines fails to disclose modifying the resolution, i.e., size. 
Strabbing teaches interactive media that enables a background and foreground and further modifying each layer individually. Furthermore, Strabbing teaches the developer may select a level of resolution of the foreground image to be loaded using interface elements (1104, 1106, 1108) (said a size of said corresponding at least one picture region can be modified in relation to that of said composite image) [0098].
It would have been obvious before the effective filing date of the claimed invention to provide the means of modifying the resolution size as taught by Strabbing in the method/system of Harris in view of Forlines, so that the user can have more control of the output of the composite image.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS:
direct telephone number:
(571) 272-7661
email:
michelle.sams@uspto.gov
personal fax number:
(571)273-7661


The examiner is currently part time and can be reached Mon.-Fri. 5:30am-9:30am.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
21 October 2022